DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 20-39 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 20-37, drawn to a genetically engineered hematopoietic cell or descendant thereof in the reply filed on 12 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant’s election of (b) CD33 and CD123 as the species of first and second lineage-specific antigen sets, in the reply filed on 12 September 2022 is also acknowledged. 
Claims 21, 23, 32, 38, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 September 2022.
	Claims 20, 22, 24-31, and 33-37 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 September 2022 and 25 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Sequence Compliance
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Two specific deficiencies and the required response to this Office Action are as follows:

A.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Please see 
• page 51, lines 23-24; 
• page 106, lines 17-39; 
• page 107, lines 9-27 and 44-51 through page 108, lines 1-11; 
• page 110, lines 3-19, 34-44; 
• page 111, lines 5-18 and 29-38
• page 189, lines 1-4
A(1).	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
B.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.  Please see Figure 27.
B(1).	Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Drawings
1.	The drawings are objected to because the instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Specifically:
(a)  Figure 1B of the instant application is presented on 4 separate sheets and thus, Figure 1B should be renumbered as Figures 1B-1E. 
(b)  Figure 2 is presented on 2 separate sheets and thus, Figure 2 should be renumbered as Figures 2A and 2B. 
(c)  Figure 3A is presented on 2 separate sheets and thus, Figure 3A should be renumbered as Figures 3A-3B.  
(d)  Original Figure 3B is presented on 2 separate sheets and thus, Figure 3B should be renumbered as Figures 3C and 3D (continuing the claim numbering from 1(c), above).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claim 36 is objected to because of the following informalities:  
2a.	In claim 36, line 2, after the phrase “to an agent comprising”, the word “an” is missing and should be inserted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 20, 22, 24-31, and 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 20 of the instant application recites a genetically engineered hematopoietic cell, or a descendant thereof, comprising a modified gene encoding a first-lineage specific cell surface antigen and a modified gene encoding a second lineage-specific cell surface antigen; wherein the first lineage-specific antigen and the second lineage-specific cell surface antigen are: (b) a CD33 antigen and a CD123 antigen (elected species).  Instant claim 27 recites that (i) the gene encoding the first lineage-specific cell-surface antigen comprises a genetic modification resulting in disruption of the gene at a region encoding a non-essential epitope of the lineage-specific cell-surface antigen; and/or (ii) the gene encoding the second lineage-specific cell-surface antigen comprises a genetic modification resulting in disruption of the gene at a region encoding a non-essential epitope of the lineage-specific cell-surface antigen. Claim 28 recites that the gene encoding the first lineage-specific cell surface antigen comprises a frameshift mutation; and/or the gene encoding the second lineage-specific cell surface antigen comprises a frameshift mutation. Instant claim 29 recites that the gene encoding the first lineage-specific cell surface antigen and/or the gene encoding the second lineage-specific cell surface antigen is modified such that an exon is skipped.  Claim 30 recites that the gene encoding the first lineage-specific cell surface antigen comprises an indel mutation; and/or the gene encoding the second lineage-specific cell surface antigen comprises an indel mutation.  Claim 31 recites that exon 3 of the gene encoding the CD33 antigen is modified and/or exon 5 or exon 6 of the gene encoding the CD123 antigen is modified.  
	The specification of the instant application teaches that the hematopoietic cells described herein may contain an edited gene encoding one or more lineage-specific cell-surface proteins of interest in mutated form (mutants or variants), which has reduced binding or no binding to a cytotoxic agent (page76, lines 3-6). The specification teaches the variant contains one or more amino acid residue substitutions within the epitope of interest such that the cytotoxic agent does not bind or has reduced binding to the mutated epitope (page 77, lines 27-29). The specification indicates that the variant contains a deletion of a region that comprises the epitope of interest or the deletions/mutations may be within or surround a non-essential epitope (page 78, lines 1-27). The specification teaches the genetic engineering of CD33 genes via CRISPR/Cas9 in cells to produce edited cells expressing mutated CD33, in which the fragment encoded by exon 2 is deleted (page 176, lines 10-17; pages 177-178; page 182, Example 5; page 189). The specification teaches the guide RNA for editing CD33 (exon 3) is SEQ ID NO: 67 (page 181, Table 8; see also single guide RNAs listed page 177, Table 6).  The specification indicates that the nucleotide sequence encoding CD33 is genetically manipulated to delete particular epitopes: S248-E252; I47-D51; G249-T253; K250-R254; P48-K52; and Q251-A255 (pages 112-114). The specification also discloses two specific guide RNAs for editing CD123 (at exon5 and exon 6) (page 189).  The specification indicates that CD33 and CD123 are mutated in MOLM-13 and human CD34+ cells (page 186, Example 9; Figures 34, 35, 38, 39).  
The instant claims broadly recite a genetically engineered hematopoietic cell comprising modified genes encoding two different lineage-specific cell-surface antigens, wherein the antigens are CD33 and CD123.  The claims also recite expression level limitations or broad limitations as to the type of mutation (at a non-essential epitope; frameshift mutation; exon skipped; indel mutation; exon modification). Therefore, the claims are interpreted by the Examiner as reading upon any modified gene encoding a modified CD33 and any modified gene encoding a modified CD123 (i.e., any deletion, insertion, substitution, frameshift, indel, or other genetic modification that causes CD33 and CD123 to have reduced or eliminated expression). 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof.  In the instant case, the factors present in claim 20 for a genetically engineered hematopoietic cell are structural characteristics of the cell comprising a modified gene encoding a first lineage-specific cell surface antigen (CD33) and a modified gene encoding a second lineage-specific cell surface antigen (CD123).  Dependent claims 20-27, 35, and 36 recite functional characteristics of having reduced expression of encoded modified antigens; elimination of the expression of the antigens; disruption of the genes at a region encoding a non-essential epitope; retainment of the capacity to differentiate normally compared to wild-type; and reduced or no binding to agents comprising anti-CD33 and/or anti-CD123 binding domains.  However, the specification does not provide adequate written description for genetic engineering of any region of any species of any CD33 or CD123 gene such that expression is reduced or eliminated, other than using the CRISPR/Cas9 system to genetically engineer exon 2 or exon 3 of CD33; or genetically engineer exon 5 or exon 6 of CD123 utilizing the two specific guide RNAs listed at page 189 of the instant specification. There is no identification of any other regions or structures of CD33 and CD123 that must be conserved in order to provide the required functions set forth in the claims.  Thus, the claims are drawn to a genus of modified CD33 genes, a genus of modified CD123 genes; and a genus of hematopoietic cells that comprise the modified genes. 
The instant specification fails to disclose and there is no art-recognized correlation between the structure of the hematopoietic cell that comprises a genus of modified CD33 genes and a genus of modified CD123 genes and the functions of having reduced expression of encoded modified antigens; elimination of the expression of the antigens; disruption of the genes at a region encoding a non-essential epitope; retainment of the capacity to differentiate normally compared to wild-type; and reduced or no binding to agents comprising anti-CD33 and/or anti-CD123 binding domains. In other words, the specification does not teach the structure which results in a hematopoietic cell comprising modified CD33 and CD123 genes, wherein the cell comprises the claimed required characteristics.  The description in the prior art of Kim et al. (Cell 173: 1439-1453, May 2018 (pages 1441, 1445, e3, e6, Figures 1 and 4); cited on the IDS of 25 June 2020) and in the instant specification of the CRISPR/Cas9 system guide RNAs for editing CD33 in exons 2 and 3 (page 176, lines 10-17; pages 177-178, pages 181-182; page 189) are not adequate written description of an entire genus of modifications or genetic mutations in any other region or sequence of the CD33 gene (and hematopoietic cells comprising such).  Similarly, the description in the specification of one CRISPR/Cas9 system guide RNA for editing CD123 in exon 5 (TTTCTTGAGCTGCAGCTGGG) and one guide RNA for editing CD123 in exon 6 (AGTTCCCACATCCTGGTGCG) (see page 189) is not adequate written description of an entire genus of modifications or genetic mutations in any other region or sequence of the CD123 gene (and hematopoietic cells comprising such).
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).  In the instant application, the skilled artisan cannot envision the detailed chemical structure of the genus of modified CD33 genes, the genus of modified CD123 genes; and the genus of hematopoietic cells that comprise the modified genes and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The structure of the genetic modifications is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only a “genetically engineered hematopoietic cell comprising a modified gene encoding a first modified gene encoding a first-lineage specific cell surface antigen and a modified gene encoding a second lineage-specific cell surface antigen; wherein the first lineage-specific antigen and the second lineage-specific cell surface antigen are: a CD33 antigen and a CD123 antigen; and wherein the genetically engineered hematopoietic cell is genetically engineered using a CRISPR system to (i) modify exon 2 or exon 3 of the CD33 antigen and (ii) modify exon 5 and/or exon 6 of the CD123 antigen with guide nucleic acids comprising a sequence of TTTCTTGAGCTGCAGCTGGG and AGTTCCCACATCCTGGTGCG, respectively”, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4.	Claims 20, 22, 24-26, 28, and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-20 of U.S. Patent No. 11,389,485. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a genetically engineered hematopoietic cell comprising a genetically modified gene encoding CD33 and a genetically modified gene encoding CD123.
	Claim 20 of the instant application recites a genetically engineered hematopoietic cell, or a descendant thereof, comprising a modified gene encoding a first-lineage specific cell surface antigen and a modified gene encoding a second lineage-specific cell surface antigen; wherein the first lineage-specific antigen and the second lineage-specific cell surface antigen are: (b) a CD33 antigen and a CD123 antigen (elected species).  Instant claim 24 recites that the genes encoding the first lineage-specific cell-surface antigen and the second lineage-specific cell-surface antigen comprise a genetic modification resulting in reduced expression of the first and second lineage-specific cell-surface antigens as compared with expression of the corresponding wild-type genes.  Claim 26 of the instant application recites that the genetic modification in the gene encoding the first lineage-specific cell-surface antigen results in elimination of expression of the first lineage-specific cell-surface antigen; and/or the genetic modification in the gene encoding the second lineage-specific cell-surface antigen results in elimination of expression of the second lineage-specific cell-surface antigen.
	Meanwhile, claim 1 of the ‘485 patent recites a population of genetically engineered hematopoietic cells, comprising: (i) a first group of genetically engineered hematopoietic cells, which have genetic editing in a first gene encoding a first lineage-specific cell-surface antigen, wherein the first group of genetically engineered hematopoietic cells, which have genetic editing in a first gene encoding a first lineage-specific cell-surface antigen, wherein the first group of genetically engineered hematopoietic cells (a) have reduced or eliminated expression of the first lineage-specific cell-surface antigen or (b) express a mutant of the first lineage-specific cell-surface antigen; and (ii) a second group of genetically engineered hematopoietic cells, which have genetic editing in a second gene encoding a second lineage-specific cell-surface antigen, wherein the second group of genetically engineered hematopoietic cells (a) have reduced or eliminated expression of the second lineage-specific cell-surface antigen or (b) express a mutant of the second lineage-specific cell-surface antigen, wherein the first group of genetically engineered hematopoietic cells overlaps with the second group of genetically engineered hematopoietic cells, and wherein the first and second lineage-specific cell surface antigens are (ii) CD33 and CD123.
	Instant claim 25 of the instant application recites that the expression level of the first lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene; and/or the expression level of the second lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene.  Claim 7 of the ‘485 patent recites that surface levels of the first lineage specific cell-surface antigen in the population are less than 40% of surface levels of the first lineage-specific cell-surface antigen in wild-type counterpart cells.  Claim 8 of the ‘485 patent recites that surface levels of the second lineage specific cell-surface antigen in the population are less than 40% of surface levels of the second lineage-specific cell-surface antigen in wild-type counterpart cells.  Claim 11 of the ‘485 patent recites that surface levels of the second lineage-specific cell-surface antigen in the population are less than 50%, 40%, 30%, 20%, 10%, 5%, 2% or 1% of surface levels of the second lineage-specific cell-surface antigen in wild-type counterpart cells.
	Instant claim 28 recites that the gene encoding the first lineage-specific cell surface antigen comprises a frameshift mutation; and/or the gene encoding the second lineage-specific cell surface antigen comprises a frameshift mutation.  Claim 9 of the ‘485 patent recites that one or both of the genetic editing of the gene encoding the first lineage-specific cell surface antigen comprises a frameshift mutation, and the genetic editing of the second gene comprises a frameshift mutation. 
	Therefore, the genetically engineered hematopoietic cell comprising genetically modified genes encoding CD33 and CD123 of the instant claims is the same genetically modified hematopoietic cell (and populations thereof) recited in the product and method claims of the ‘485 patent.

5.	Claims 20, 22, 24-26, 28-31, and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,464,807. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a genetically engineered hematopoietic cell comprising a genetically modified gene encoding CD33 and a genetically modified gene encoding CD123.
	Claim 20 of the instant application recites a genetically engineered hematopoietic cell, or a descendant thereof, comprising a modified gene encoding a first-lineage specific cell surface antigen and a modified gene encoding a second lineage-specific cell surface antigen; wherein the first lineage-specific antigen and the second lineage-specific cell surface antigen are: (b) a CD33 antigen and a CD123 antigen (elected species).  Instant claim 24 recites that the genes encoding the first lineage-specific cell-surface antigen and the second lineage-specific cell-surface antigen comprise a genetic modification resulting in reduced expression of the first and second lineage-specific cell-surface antigens as compared with expression of the corresponding wild-type genes.  Claim 26 of the instant application recites that the genetic modification in the gene encoding the first lineage-specific cell-surface antigen results in elimination of expression of the first lineage-specific cell-surface antigen; and/or the genetic modification in the gene encoding the second lineage-specific cell-surface antigen results in elimination of expression of the second lineage-specific cell-surface antigen.
	Meanwhile, claim 1 of the ‘807 patent recites an isolated population of cells comprising genetically engineered hematopoietic cell (HCs) or descendants thereof, wherein the genetically engineered HCs comprise (i) a genetically engineered gene encoding CD33 that is engineered to have reduced or eliminated expression of CD33, and (ii) a genetically engineered gene encoding CD123 that is engineered to have reduced or eliminated expression of CD123, and wherein the genetically engineered HCs are genetically engineered using a CRISPR system comprising one or more guide nucleic acids comprising a sequence according to SEQ ID NOs: 67, 135, and/or 136, or a complement thereof.
	Therefore, claim 1 of the ‘807 patent recites a species that anticipates genus claim 20 of the instant application.
	Furthermore, claim 25 of the instant application recites that the expression level of the first lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene; and/or the expression level of the second lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene.  Claim 7 of the ‘807 patent recites that the expression level of the genetically engineered gene encoding CD123 and/or the genetically engineered gene encoding CD33 is less than 50% of the expression level of the corresponding wild-type gene.
	Instant claim 28 recites that the gene encoding the first lineage-specific cell surface antigen comprises a frameshift mutation; and/or the gene encoding the second lineage-specific cell surface antigen comprises a frameshift mutation.  Claim 3 of the ‘807 patent recites that the genetically engineered gene encoding CD123 and/or the genetically engineered gene encoding CD33 comprises a frameshift mutation.
	Instant claim 29 recites that the gene encoding the first lineage-specific cell surface antigen and/or the gene encoding the second lineage-specific cell surface antigen is modified such that an exon is skipped.  Claim 4 of the ‘807 patent recites that the genetically engineered gene CD123 and/or the genetically engineered gene encoding CD33 is modified such that an exon is skipped.
	Instant claim 30 recites that the gene encoding the first lineage-specific cell surface antigen comprises an indel mutation; and/or the gene encoding the second lineage-specific cell surface antigen comprises an indel mutation.  Claim 5 of the ‘807 patent recites that the genetically engineered gene encoding CD123 and/or the genetically engineered gene encoding CD33 comprises an indel mutation.
	Claim 31 of the instant application and claim 2 of the ‘807 patent recite that exon 3 of the gene encoding the CD33 antigen is modified.  Claim 31 of the instant application and claim 6 of the ‘807 patent recite that exon 5 or exon 6 of the gene encoding the CD123 antigen is modified.
	Claim 34 of the instant application and claim 22 of the ‘807 patent recite that the hematopoietic cells are CD34+ hematopoietic stem cells.
	Claim 35 of the instant application and claim 20 of the ‘807 patent recite that the hematopoietic cell retains the capacity to differentiate normally compared to a wild-type counterpart cell.
	

6.	Claims 20, 22, 24, 26, 28, 31, 33, 36, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/176,610.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a genetically engineered hematopoietic cell comprising a genetically modified gene encoding CD33 and a genetically modified gene encoding CD123.
	Claim 20 of the instant application recites a genetically engineered hematopoietic cell, or a descendant thereof, comprising a modified gene encoding a first-lineage specific cell surface antigen and a modified gene encoding a second lineage-specific cell surface antigen; wherein the first lineage-specific antigen and the second lineage-specific cell surface antigen are: (b) a CD33 antigen and a CD123 antigen (elected species).  Instant claim 24 recites that the genes encoding the first lineage-specific cell-surface antigen and the second lineage-specific cell-surface antigen comprise a genetic modification resulting in reduced expression of the first and second lineage-specific cell-surface antigens as compared with expression of the corresponding wild-type genes.  Claim 26 of the instant application recites that the genetic modification in the gene encoding the first lineage-specific cell-surface antigen results in elimination of expression of the first lineage-specific cell-surface antigen; and/or the genetic modification in the gene encoding the second lineage-specific cell-surface antigen results in elimination of expression of the second lineage-specific cell-surface antigen.
	Meanwhile, claim 1 of the ‘610 application recites a method of treating a hematopoietic malignancy, comprising administering to subject in need thereof, (a) a plurality of genetically engineered hematopoietic cell (HCs) comprising: (i) a genetically engineered gene encoding CD33 that is engineered to have reduced or eliminated expression of CD33, and (ii) a genetically engineered gene encoding CD123 that in engineered to have reduced or eliminated expression of CD123; and (b) a therapeutically effective amount of at least one agent comprising an anti-CD33 binding domain or an anti-CD123 binding domain, wherein the hematopoietic malignancy is acute myeloid leukemia.  Claim 19 of the ‘610 application also recites a pharmaceutical composition comprising (a) a plurality of genetically engineered hematopoietic cell (HCs), wherein the plurality of HCs comprises: (i) a genetically engineered gene encoding CD33 that is engineered to have reduced or eliminated expression of CD33, and (ii) a genetically engineered gene encoding CD123 that in engineered to have reduced or eliminated expression of CD123; and (b) a therapeutically effective amount of at least one agent comprising an anti-CD33 binding domain or an anti-CD123 binding domain.
	Instant claim 28 recites that the gene encoding the first lineage-specific cell surface antigen comprises a frameshift mutation; and/or the gene encoding the second lineage-specific cell surface antigen comprises a frameshift mutation.  Claim 7 of the ‘610 application recites that the genetically engineered gene encoding CD123 or CD33 comprises a frameshift mutation.
	Claim 31 of the instant application and claim 11 of the ‘610 application recite that exon 3 of the gene encoding the CD33 antigen is modified.  Claim 31 of the instant application and claim 12 of the ‘610 application recite that exon 5 or exon 6 of the gene encoding the CD123 antigen is modified.
	Therefore, the genetically engineered hematopoietic cell comprising genetically modified genes encoding CD33 and CD123 of the instant claims is the same genetically modified hematopoietic cell recited in the product and method claims of the ‘610 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	

7.	Claims 20, 22, 24, 25, 26, 28, 31, 33, 36, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-16, 18-21, 27, and 28 of copending Application No. 17/222,812 (allowed, not yet issued).  Please note that once the ‘812 application issues into a patent, this double patenting issue will no longer be provisional.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a genetically engineered hematopoietic cell comprising a genetically modified gene encoding CD33 and a genetically modified gene encoding CD123.
	Claim 20 of the instant application recites a genetically engineered hematopoietic cell, or a descendant thereof, comprising a modified gene encoding a first-lineage specific cell surface antigen and a modified gene encoding a second lineage-specific cell surface antigen; wherein the first lineage-specific antigen and the second lineage-specific cell surface antigen are: (b) a CD33 antigen and a CD123 antigen (elected species).  Instant claim 24 recites that the genes encoding the first lineage-specific cell-surface antigen and the second lineage-specific cell-surface antigen comprise a genetic modification resulting in reduced expression of the first and second lineage-specific cell-surface antigens as compared with expression of the corresponding wild-type genes.  Claim 26 of the instant application recites that the genetic modification in the gene encoding the first lineage-specific cell-surface antigen results in elimination of expression of the first lineage-specific cell-surface antigen; and/or the genetic modification in the gene encoding the second lineage-specific cell-surface antigen results in elimination of expression of the second lineage-specific cell-surface antigen.
	Meanwhile, claim 1 of the ‘812 application recites a method, comprising administering to subject having a hematopoietic malignancy (a) a plurality of genetically engineered hematopoietic cell (HCs) comprising: (i) a genetically engineered gene encoding CD33 that is engineered to have reduced or eliminated expression of CD33 and comprises at least one of the sequences of SEQ ID NOs: 88 or 93, and (ii) a genetically engineered gene encoding CD123 that in engineered to have reduced or eliminated expression of CD123; and (b) a therapeutically effective amount of at least one agent comprising an anti-CD33 binding domain, an anti-CD123 binding domain, or an anti-CD33 binding domain and an anti-CD123 binding domain.  
Furthermore, claim 25 of the instant application recites that the expression level of the first lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene; and/or the expression level of the second lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene.  Claim 16 of the ‘812 application recites that the expression level of the genetically engineered gene encoding CD123 or CD33 is less than 50% of the expression level of the corresponding wild-type gene.
	Instant claim 28 recites that the gene encoding the first lineage-specific cell surface antigen comprises a frameshift mutation; and/or the gene encoding the second lineage-specific cell surface antigen comprises a frameshift mutation.  Claim 13 of the ‘812 application recites that the genetically engineered gene encoding CD123 or CD33 comprises a frameshift mutation.
	Instant claim 29 recites that the gene encoding the first lineage-specific cell surface antigen and/or the gene encoding the second lineage-specific cell surface antigen is modified such that an exon is skipped.  Claim 14 of the ‘812 application recites that the genetically engineered gene encoding CD123 or CD33 is modified such that an exon is skipped.
	Instant claim 30 recites that the gene encoding the first lineage-specific cell surface antigen comprises an indel mutation; and/or the gene encoding the second lineage-specific cell surface antigen comprises an indel mutation.  Claim 15 of the ’812 application recites that the genetically engineered gene encoding CD123 or CD33 comprises an indel mutation.
	Claim 31 of the instant application and claim 21 of the ‘812 application recite that exon 5 or exon 6 of the gene encoding the CD123 antigen is modified.
	Therefore, the genetically engineered hematopoietic cell comprising genetically modified genes encoding CD33 and CD123 of the instant claims is the same genetically modified hematopoietic cell recited in the method claims of the ‘812 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


8.	Claims 20, 22, 24, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/613,387.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a genetically engineered hematopoietic cell comprising a genetically modified gene encoding CD33 and a genetically modified gene encoding CD123.
	Claim 20 of the instant application recites a genetically engineered hematopoietic cell, or a descendant thereof, comprising a modified gene encoding a first-lineage specific cell surface antigen and a modified gene encoding a second lineage-specific cell surface antigen; wherein the first lineage-specific antigen and the second lineage-specific cell surface antigen are: (b) a CD33 antigen and a CD123 antigen (elected species).  Claim 25 recites that the expression level of the first lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene; and/or the expression level of the second lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene.  
	Meanwhile, claim 13 of the ‘387 application recites a genetically engineered hematopoietic stem or progenitor cell, which is produced by a method of any of claims 9-12. Claim 14 recites a cell population comprising a plurality of the genetically engineered hematopoietic stem or progenitor cells. Claim 16 recites that the cell population expresses less than 20% of the CD33 expressed by a wild-type counterpart cell population. Claim 18 of the ‘387 application recites that the cell population further comprises a second mutation at a gene encoding a lineage-specific cell surface antigen other than CD33.  Claim 19 recites that the gene encoding a lineage-specific cell surface antigen other than CD33 is CD123.


9.	Claims 20, 22, 24, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15-30, and 32-34 of copending Application No. 17/638,610.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a genetically engineered hematopoietic cell comprising a genetically modified gene encoding CD33 and a genetically modified gene encoding CD123.
	Claim 20 of the instant application recites a genetically engineered hematopoietic cell, or a descendant thereof, comprising a modified gene encoding a first-lineage specific cell surface antigen and a modified gene encoding a second lineage-specific cell surface antigen; wherein the first lineage-specific antigen and the second lineage-specific cell surface antigen are: (b) a CD33 antigen and a CD123 antigen (elected species).  Claim 25 recites that the expression level of the first lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene; and/or the expression level of the second lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene.  
	Meanwhile, claim 25 of the ‘610 application recites a genetically engineered hematopoietic stem or progenitor cell, which is produced by a method of claim 21. Claim 26 recites a cell population comprising a plurality of the genetically engineered hematopoietic stem or progenitor cells. Claim 28 recites that the cell population expresses less than 20% of the CD123 expressed by a wild-type counterpart cell population. Claim 30 of the ‘610 application recites that the cell population further comprises a second mutation at a gene encoding a lineage-specific cell surface antigen other than CD123, wherein the gene encoding a lineage-specific cell surface antigen other than CD123 is CD33.


10.	Claims 20, 22, 24-31, and 33-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 12-17, 20, 22-25, 27-32 of copending Application No. 17/828,513.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a genetically engineered hematopoietic cell comprising a genetically modified gene encoding CD33 and a genetically modified gene encoding CD123.
	Claim 20 of the instant application recites a genetically engineered hematopoietic cell, or a descendant thereof, comprising a modified gene encoding a first-lineage specific cell surface antigen and a modified gene encoding a second lineage-specific cell surface antigen; wherein the first lineage-specific antigen and the second lineage-specific cell surface antigen are: (b) a CD33 antigen and a CD123 antigen (elected species).  Claim 25 recites that the expression level of the first lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene; and/or the expression level of the second lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene.  
	Meanwhile, claim 1 of the ‘513 application recites a method comprising administering to a subject in need thereof: (a) a plurality of genetically engineered hematopoietic cells (HCs) comprising: (i) a genetically engineered gene encoding a first lineage-specific cell surface antigen, and (ii) a genetically engineered gene encoding a second lineage-specific cell surface antigen; wherein the first lineage-specific cell surface antigen and second lineage-specific cell surface antigen are: a CD33 antigen and a CD123 antigen; and (b) a therapeutically effective amount of at least one agent comprising an anti-CD33 binding domain, an anti-CLL-1 binding domain, an anti-CD19 binding domain, an anti-CD123 binding domain, or a combination thereof.
Instant claim 25 and claims 16 and 30 of the ‘513 application recite that the expression level of the first lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene; and/or the expression level of the second lineage-specific cell-surface antigen is less than 50% of the expression level of the corresponding wild-type gene.  
Claim 26 of the instant application and claim 31 of the ‘513 application recite that the genetic modification in the gene encoding the first lineage-specific cell-surface antigen results in elimination of expression of the first lineage-specific cell-surface antigen; and/or the genetic modification in the gene encoding the second lineage-specific cell-surface antigen results in elimination of expression of the second lineage-specific cell-surface antigen.
Claim 27 of the instant application and claim 32 of the ‘513 application recite (i) the gene encoding the first lineage-specific cell-surface antigen comprises a genetic modification resulting in disruption of the gene at a region encoding a non-essential epitope of the lineage-specific cell-surface antigen; and/or (ii) the gene encoding the second lineage-specific cell-surface antigen comprises a genetic modification resulting in disruption of the gene at a region encoding a non-essential epitope of the lineage-specific cell-surface antigen.
	Instant claim 28 recites that the gene encoding the first lineage-specific cell surface antigen comprises a frameshift mutation; and/or the gene encoding the second lineage-specific cell surface antigen comprises a frameshift mutation.  Claim 13 of the ‘513 application recites that the genetically engineered gene encoding the first lineage-specific cell surface antigen or the second lineage-specific cell surface antigen comprises a frameshift mutation.
	Instant claim 29 and claim 14 of the ‘513 application recite that the gene encoding the first lineage-specific cell surface antigen and/or the gene encoding the second lineage-specific cell surface antigen is modified such that an exon is skipped.
	Claim 31 of the instant application recites that exon 3 of the gene encoding the CD33 antigen is modified; and/or exon 5 or exon 6 of the gene encoding the CD123 antigen is modified.  Meanwhile, claim 20 of the ‘513 application recites that exon 3 of the gene encoding the CD33 antigen is genetically engineered; and/or exon 5 or exon 6 of the gene encoding the CD123 antigen is genetically engineered.
	Instant claim 35 recites that the hematopoietic cell retains the capacity to differentiate normally compared to a wild-type counterpart cell.  Claim 22 of the ‘513 application recites that the plurality of genetically engineered HCs retains the capacity to differentiate normally compared to a population of HCs that are not genetically engineered.
	Instant claim 36 recites that the genetically engineered hematopoietic cell has reduced or no binding to an agent comprising an anti-CD33 binding domain, an anti-CCL1 binding domain, an antiCD19 binding domain, and/or an anti-CD123 binding domain.  Claim 24 of the ‘513 application recites that the plurality of genetically engineered HCs comprises HCs with reduced or no binding to the agent as compared to binding of the agent to HCs that are not genetically engineered.
	Therefore, the genetically engineered hematopoietic cell comprising genetically modified genes encoding CD33 and CD123 of the instant claims is the same genetically modified hematopoietic cell recited in the method claims of the ‘513 application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



11.	Claims 20, 22, 24-26, 30, and 33-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukherjee, S. (US 2017/0326179; cited on the IDS of 25 June 2020).
	Mukherjee teaches genetically engineered hematopoietic cells (HSCs) that are deficient in a lineage-specific cell-surface antigen, which presents on the hematopoietic cell before genetic engineering (page 2, [0017]; page 18, [0130]). Mukherjee discloses that in some embodiments, the whole or a portion of an endogenous gene encoding the lineage-specific cell-surface antigen is deleted, for example by genome editing (e.g., zinc finger nuclease, TALEN, CRISPR-Cas system) (page 2, [0017]).  Mukherjee indicates that in some embodiments, the lineage-specific cell-surface antigen includes CD33 and CD123 and the hematopoietic cell is a hematopoietic stem cell (CD34+/CD33-) (page 2, [0017], [0020]; pages 6-7, [0070]; page 7, [0071]).  It is noted that Mukherjee states that all of the features disclosed in the specification may be combined in any combination (page 32, [0263]).  Mukherjee discloses that the articles “a” and “an” are indefinite and should be understood to mean “at least one” (page 33, [0268]). Mukherjee also points out that when separating items in a list, “or” or “and/or” shall be interpreted as being inclusive, i.e., the inclusion of at least one, but also including more than one, of a number or list of elements, and optionally, additional unlisted items (page 33, [0270]).
	Mukherjee teaches that cells such as hematopoietic cells that are deficient in a lineage-specific antigen refers to cells having a substantially reduced expression level or no expression of the lineage-specific antigen as compared with their naturally-occurring counterpart, meeting the limitations of instant claims 24 and 26 (page 5, [0061]; page 19, [0136]).  Mukherjee states that in some instances, the genetic engineering results in a reduction in the expression level of the cell-surface lineage-specific antigen by at least 50% as compared to the expression of the cell-surface lineage-specific antigen on a naturally occurring hematopoietic cell, meeting the limitations of instant claim 25 (page 19, [0137]).  Mukherjee also discloses that the whole or a portion of the endogenous gene encoding the cell-surface lineage-specific antigen has been deleted (page 19, [0138]). Mukherjee teaches that genome editing may introduce mutations including, an insertion, deletion, or substitution of one or more nucleotides of the target polynucleotide, meeting the limitations of instant claim 30 (page 20, [0141], [0147]). Mukherjee indicates that the genetically engineered hematopoietic cells retain the capacity of differentiate normally as compared to wild-type counterpart cells, meeting the limitations of instant claim 35 (page 32, [0262]). Mukherjee states that the genetically engineered cell has reduced or no binding to an agent comprising an antigen-binding fragment that binds a cell-surface lineage-specific antigen (page 1, [0007]; page 24, [0184]). Lastly, Mukherjee teaches that the disclosure provides pharmaceutical compositions comprising any of the hematopoietic cells that are deficient in the lineage-specific cell-surface antigen, meeting the limitations of instant claim 37 (page 2, [0022]; page 23, [0175]). 



Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
07 December 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647